Title: To Benjamin Franklin from Mary Stevenson, 14 January 1760
From: Hewson, Mary (Polly) Stevenson
To: Franklin, Benjamin


          
            Dear Sir
            Wanstead, Janr 14. 1760
          
          Permit me to address you with the Compliment of the Season; not merely as a Compliment, but with a fervent sincerity. May this Year give you a happy sight of your Native Country, and of those dear Relations you left in it; and if there is anything else wanting to compleat your Felicity, May that be added! May you enjoy a long succession of Years, fraught with all the Blessings you desire!
          I thank you, dear Sir, for the present you intend me. Your kind Remembrance of me upon every occasion demands my utmost Gratitude. I am extremely happy in finding I am still so much the object of your Regard; and I hope I shall continue to be so, for I shall never cease to be with the highest Esteem your grateful and affectionate Humble Servant
          
            M Stevenson
          
         
          Addressed: To  Benj Franklin Esqr
          Endorsed: Miss Stevenson
        